Citation Nr: 1103303	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  07-24 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
ankle disability, and if so, whether service connection should be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low back 
disability, and if so, whether service connection should be 
granted.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for a bilateral shoulder 
disability.

6.  Entitlement to service connection for a bilateral elbow 
disability.

7.  Entitlement to service connection for a wrist disability.

8.  Entitlement to service connection for degenerative disc 
disease and osteoarthritis of the cervical spine.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The Veteran had active service from June 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to service connection for right ankle, 
low back, bilateral hip, bilateral knee, bilateral shoulder, 
bilateral elbow, and wrist disabilities, as well as for 
degenerative disc disease of the cervical spine are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1997 rating decision, the RO denied service 
connection for a right ankle disability and a low back 
disability; the Veteran did not appeal.

2.  The evidence received since the June 1997 rating decision is 
not cumulative or redundant of evidence previously of record, and 
relates to an unestablished fact necessary to substantiate the 
claims of entitlement to service connection for right ankle and 
low back disabilities.


CONCLUSIONS OF LAW

1.  The June 1997 rating decision is final.   38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2010).

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for right ankle and 
low back disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  As discussed below, the Board has determined 
that the criteria for entitlement to service connection for a 
right knee disability have been met.  Accordingly, no further 
notification or assistance pursuant to the VCAA is necessary with 
respect to this issue.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As noted, service connection was denied in a June 1997 rating 
decision.  With respect to the claimed right ankle disability, 
the RO indicated that while right ankle sprain was diagnosed in 
service, the Veteran had failed to submit evidence showing 
treatment over the ensuing 26 years.  It also noted that the 
service records did not show any fracture or dislocation.  
Regarding the claimed low back disability, the RO noted that 
there was no evidence of treatment for a back injury in service 
and concluded that there was no evidence of service incurrence.

Of record at the time of the June 1997 decision were the 
Veteran's service treatment records.  They disclose that in 
November 1969 the Veteran was in a motor vehicle accident.  He 
complained of injuries to his right knee and ankle, and right 
ankle sprain was diagnosed.  

The record also included the report of a VA general medical 
examination conducted in March 1997.  Radiologic examination of 
the lumbosacral spine revealed minimal compression deformity 
involving the end plates of L2-5.  A mild trace of osteoporosis 
was observed.  Radiologic examination of the right ankle revealed 
a minimal flattening of the anterior margin of the distal end of 
the tibia, believed to be secondary to previous trauma.  Minimal 
osteoarthritic changes were also observed and considered to be 
due to posttraumatic arthritis.  The diagnoses were compression 
deformity and osteoarthritis of the lumbar spine, and evidence of 
old injury of the right ankle with osteoarthritis of the right 
ankle and foot.

Evidence received since the June 1997 rating decision includes 
records from H.J.C., D.C., who states that the Veteran has 
subluxation of the lumbar vertebra that is related to the in-
service motor vehicle accident.  He also states that the 
Veteran's right ankle disability was caused by the motor vehicle 
accident.  

Upon careful review, the Board has determined that new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for right ankle and low back 
disabilities.  The basis for the previous denial of service 
connection for a right ankle disability was that there was no 
nexus to service.  The file now contains an opinion relating the 
claimed disability to service.  
Regarding the low back disability, the previous denial was based 
on an absence of evidence suggesting service incurrence.  The 
file now contains an opinion relating the claimed low back 
disability to service.  As evidentiary defects identified by the 
RO in its 1997 denial of service connection have been cured, the 
claims of entitlement to service connection for right ankle and 
low back disabilities may be reopened.  To this extent only, the 
benefits sought on appeal are granted.




ORDER

New and material evidence having been received, the petition to 
reopen the claim of entitlement to service connection for a right 
ankle disability is granted.

New and material evidence having been received, the petition to 
reopen the claim of entitlement to service connection for a low 
back disability is granted.


REMAND

As discussed in part above, the March 1997 VA examiner rendered 
diagnoses of compression deformity and osteoarthritis of the 
lumbar spine, and evidence of old injury of the right ankle with 
osteoarthritis of the right ankle and foot.  Other pertinent 
diagnoses included degenerative disc disease of the cervical 
spine.  

In March 2007 a VA examiner diagnosed minimal separation of the 
right acromioclavicular joint, osteoarthritis of the bilateral 
elbows, and mild cervical spondylosis.  She noted that the 
Veteran's right ankle was normal and did not address his lumbar 
spine.  

Records from a private chiropractor who in April 2007 stated that 
he Veteran's joint and spinal conditions began with a serious 
auto accident in 1969.  

In June 2007 the March 2007 VA examiner opined that the right 
shoulder, bilateral elbow, and cervical spine disorders diagnosed 
on examination were less likely as not due to the in-service 
automobile accident.  In discussing her rationale, she did not 
address the findings and opinions of the private chiropractor, 
who has provided detailed reports and opinions.  Moreover, 
considering previous findings pertaining to the Veteran's right 
ankle, the evidence is in conflict and the question of whether 
there is in fact a current right ankle disability remains 
unanswered.  The Board therefore concludes that the conflict in 
the record must be resolved prior to appellate review.

The record indicates that the Veteran is in receipt of Social 
Security Administration (SSA) disability benefits.  Given the 
likelihood that treatment records relating to a back disability 
could also encompass treatment for the disabilities at issue in 
this case, the Board finds that a remand for such records is 
warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Accordingly, on remand, the RO/AMC must contact SSA and obtain 
the Veteran's complete SSA records, including any administrative 
decision(s) on his application for SSA disability benefits and 
all underlying medical records.

In light of the above discussion, additional development of the 
record is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Contact the Social Security 
Administration (SSA) and request a copy of 
the Veteran's complete SSA disability 
benefits file, including any 
administrative decision(s) on the 
Veteran's application for SSA disability 
benefits and all of the underlying medical 
records.  A copy of any response(s) from 
SSA, to include a negative reply, should 
be included in the claims file.  All 
records provided by SSA also should be 
included in the claims file.

2.  Following the above action and receipt 
of any additional evidence schedule the 
Veteran for a VA orthopedic examination to 
determine the etiology of the claimed 
disabilities.  The claims folder should be 
forwarded to the examiner for review, and 
the examiner should be directed to elicit 
a complete history from the Veteran, the 
pertinent details of which should be 
recited in the examination report.  

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should identify all currently 
present disabilities of the right ankle, 
low back, shoulder, elbows, wrists, and 
cervical spine.  With respect to all 
currently present diagnoses, the examiner 
must provide an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) the 
current disability is related to any 
disease or injury in service, to include 
the 1969 motor vehicle accident. 

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report, to include 
reference to pertinent evidence where 
appropriate.  The examiner should be 
specifically requested to comment on 
previous findings and opinions of both VA 
examiners and the Veteran's private 
chiropractor.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.

4.  Readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


